Exhibit 10.1.37

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]

May 25, 2016

Gogo LLC

111 N. Canal St., Ste. 1500 Chicago, Illinois 60606

RE: Third Amended and Restated In Flight Connectivity Services Agreement (as
heretofore amended, the “Pre-Apollo Agreement”) effective as of September 13,
2012; In Flight Connectivity Services Agreement ( as heretofore amended, the
“Apollo Agreement”) effective as of September 14, 2012; Amended and Restated In
Flight Connectivity Services Agreement (as heretofore amended, the “L-US
Agreement”) effective as of March 14, 2012.

Gentlemen:

Reference is hereby made to the above-referenced agreements (the “Agreements”).
This letter will acknowledge and evidence that American Airlines, Inc.
(“American”) is willing and hereby offers to agree, effective as of the date of
this letter and for good and valuable consideration, to the terms set forth in
Exhibit A attached hereto with respect to the provision of inflight connectivity
services by Gogo LLC (“Gogo”) to American.

If Gogo is also willing to accept and agree to such terms, please evidence and
acknowledge such fact by signing both copies of this letter in the space
provided and returning one (1) copy to the undersigned. In such event, and
without the necessity of further action: the Agreements shall be deemed to be
amended to reflect such terms; and, as so deemed to be amended, the Agreements
shall be deemed to be ratified and affirmed and to remain in full force and
effect. All capitalized terms used in such terms without definition shall have
the respective meanings therefor specified in the applicable Agreement(s).

To the extent that any provision in Exhibit A is inconsistent with another
provision in any Agreement, the provision in Exhibit A shall prevail. The
parties acknowledge that pending execution of the unified agreement contemplated
by Exhibit A, due to the summary nature of certain terms set forth in Exhibit A
and the lack of defined terms therein, the parties may from time to time be
required to agree upon certain details required to properly effectuate such
terms (including by way of example notice periods or materiality thresholds) or
to reconcile such terms with other existing but not inconsistent terms of the
Agreements, and to consider other matters of contract interpretation. The
parties shall work together in good faith to reach a mutually acceptable
resolution of such issues.

[***].

 

Very truly yours,     ACCEPTED AND AGREED AMERICAN AIRLINES, INC.     GOGO LLC
By:   

/s/ Robert Isom

    By:   

/s/ Michael J. Small

Name: Robert Isom     Name: Michael J. Small Title:   EVP & COO     Title:
  President and Chief Executive Officer Date:   May 27, 2016     Date:   May 27,
2016

 

American Airlines    Privileged and Confidential   



--------------------------------------------------------------------------------

Exhibit A: Term Sheet

 

1 Scope

 

  •   New 2Ku installations

 

  •   [***]Continued ATG/ATG4 service

 

  •   [***]American Airlines option to extend the scope to:

[***]

 

  •   The award of the aircraft with 2Ku is contingent upon continuous
successful 2Ku project implementation, installation and operation. Accordingly,
American will have the right to terminate the 2Ku program under the
circumstances described in Section 12 of this Term Sheet.

 

  •   All other aircraft not mentioned above, that are currently, or will be,
installed with Gogo equipment, may be deinstalled and moved to another provider
at American’s discretion

 

  •   Deinstallation will be subject to American’s schedule, which will be
shared with Gogo from time to time

 

  •   For the avoidance of doubt, the following aircraft will be included in
such deinstallation:

[***]

 

2 Contract Term

 

  •   3 year term for 2Ku equipped aircraft (October 1st, 2016 – September 30th,
2019).

 

  •   RJs, MD80s and 757s to terminate as per the current agreement(s)

 

3 2Ku Equipment and Pricing

 

  •   2Ku - [***]

 

  •   Modem and Wireless Access Points (WAPs)

The 2Ku program is contingent on the availability of the Next Gen Gilat
Satellite Network Modem and 802.11ac WAPs for new 2Ku installs

 

4 Certification

 

  •   Gogo shall be responsible for obtaining the necessary STCs for all 2Ku
installations.

 

  •   [***]

 

5 Implementation Schedule

[***]

Above schedules are subject to change at American’s option provided that such
changes are accompanied by reasonable notice and that significant schedule
accelerations can be implemented by Gogo on a commercially reasonable basis.

 

6 INTENTIONALLY OMITTED

 

7 Session-Based and Operational Pricing for 2Ku

Service description: Single product supports Internet web browsing, streaming
media and operational data usage.

Pricing for passenger sessions: [***]

 

  •  

Operational data: Pricing will be $[***] per MB for passenger grade data for all
2Ku-equipped fleets and $[***] per MB for ATG/4-equipped fleets. “Passenger
Grade’ with respect to operational data means such data will have the same
priority and be at least as secure as general passenger use of the Internet and
will be entitled to the same network

 

American Airlines    Privileged and Confidential    1



--------------------------------------------------------------------------------

 

performance, use profile and reliability as such general use. In general, all
operational uses will be reviewed by both American and Gogo on an application by
application or case by case basis.

 

8 Gogo (GGV) Vision Pricing for all Fleets on which installed and activated

 

  •   [***]

 

9 IPTV (2Ku only)

 

  •   Gogo’s 2Ku service offer to include [***] channels of IPTV.

 

  •   [***]

 

  •   Channels streamed at [***] each.

 

  •   Ongoing monitoring.

 

  •   NRE and Certification to remain FOC.

 

  •   [***]

 

  •   IPTV Content

 

  •   [***]

 

10 2Ku Performance Objectives

The parties will mutually agree upon (and set forth in the SLA) additional
details of performance objectives and related remedies for missing such
objectives, consistent with the provisions of Section 11 below, within the
following framework: [***]

 

11 2Ku Service Level Agreement (SLA) (terms are subject to further discussion
within framework established by Section 10)

 

  •   Availability

[***]

 

  •   Performance Guarantees

[***]

 

12 Overall 2Ku Remedies

 

  •   Failure by Gogo to meet the fleet-wide aggregate Availabilities, Bandwidth
Commitments or Performance Guarantees for [***].

 

  •   Any failure by Gogo to meet system delivery dates or milestones such as
kit on dock dates, STC due date or software delivery [***].

 

  •   American will have the sole discretion to terminate the 2Ku program and
agreement in whole or in part at its convenience by paying Gogo a termination
fee equal to[***]

 

13 ATG/ATG4 Service Level Agreement (SLA)

 

  •   Upon conversion of ATG/ATG4 aircraft to 2Ku, the 2Ku SLA shall apply. As
improvements are made to the ATG/ATG4 architecture (i.e, Next Gen ATG), Gogo
commits to improve the SLA and reporting as currently defined in the existing
agreement(s).

 

14 Airline Directed Model

 

  •   [***]

 

American Airlines    Privileged and Confidential    2



--------------------------------------------------------------------------------

15 ATG/ATG4 Airline Directed Rates

 

  •   Should American select the Airline Directed model for ATG/ATG-4 fleets,
wholesale rates to American shall be as follows:

 

  •   [***].

 

16 Subscriptions

 

  •   American will have the sole option to [***]. If American exercises such
option, [***].

 

17 [***] Portal [***]

 

  •   Gogo will support efforts by American to interface other inflight
entertainment and connectivity related offerings and other services and products
with Gogo’s connectivity services and entertainment products, [***]

 

  •   At American’s sole discretion, Gogo may be required to perform the
following:

 

  •   [***]Timeline and Cost

 

  •   [***]

 

18 Transition of existing agreements

 

  •   The following agreements and the above terms will form the basis for
transition to a new unified agreement to be negotiated in an effort to sign no
later than October 1st, 2016. Upon the signing of the unified agreement the
separate agreements will terminate.

 

  •   Gogo Pre-Apollo Agreement dated September 13th, 2012, as amended

 

  •   Gogo Apollo Agreement dated September 14th, 2012, as amended

 

  •   US Airways Agreement dated March 14th, 2012, as amended

 

American Airlines    Privileged and Confidential    3